IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-1226

                                Filed: 3 October 2017

Watauga County, No. 15 CVD 450

WATAUGA COUNTY, Plaintiff,

             v.

TERESA BEAL, Defendant.


      Appeal by defendant from order entered 26 July 2016 by Judge Hal G. Harrison

in Watauga County District Court. Heard in the Court of Appeals 8 August 2017.


      Di Santi Watson Capua Wilson & Garrett, PLLC, by Chelsea Bell Garrett, for
      plaintiff-appellee.

      Deal, Moseley & Smith, LLP, by Bryan P. Martin, for defendant-appellant.


      BRYANT, Judge.


      Where the unique facts of this case show that plaintiff was aware based on

extensive prior experience with defendant that it could not effect service of process

on defendant by personal delivery or by registered or certified mail, plaintiff’s actions

satisfied the “due diligence” requirement necessary to justify the use of service of

process by publication, and the trial court did not err or abuse its discretion in

denying defendant’s motion to set aside entry of default, default judgment,

foreclosure sale, and commissioner’s deed. We affirm.
                               WATAUGA CTY. V. BEAL

                                  Opinion of the Court



      In November 2001, defendant Theresa Beal acquired title to real property as

shown in Book 677, Page 205 of the Watauga County Register of Deeds. Thereafter,

defendant became delinquent on her tax obligation and plaintiff Watauga County

initiated collections for taxes owed. Defendant’s address on record was listed as Post

Office Box 1202, Conover, NC 28613.

      On or about 6 May 2013, the Watauga County Tax Collections Supervisor (the

“Supervisor”) attempted to find a valid address for defendant. Plaintiff attempted to

contact various individuals, including defendant’s mother by phone. On 9 May 2013,

defendant contacted the Supervisor, wherein defendant agreed to enter into a

payment agreement with plaintiff. During that conversation, defendant provided a

facsimile number, but she did not provide any other contact information.

      Thereafter, the Supervisor sent a three-page fax to defendant at the fax

number provided by defendant. The fax included a coversheet, an “Agreement of

Payment Schedule,” and a “Watauga County Tax Certification.” On 17 May 2013,

defendant sent a return fax, which included a cover sheet and a copy of the Agreement

of Payment Schedule with defendant’s signature.          No contact information for

defendant was added to either page of her return fax.

      In 2013, defendant made two payments on her payment plan. The first was

made shortly after execution of the payment agreement, and the second was made on

26 June 2013. On 12 May 2014, plaintiff sent defendant a fax including a cover page



                                         -2-
                                WATAUGA CTY. V. BEAL

                                   Opinion of the Court



and a 2013 tax bill. The cover page included a note asking defendant to please call

regarding her 2013 tax bill and payment plan and notifying her that failure to do so

could result in foreclosure. On 22 May 2014, plaintiff received a third payment from

defendant.   After the third payment, plaintiff received no further payments or

communications from defendant.

      As a result, plaintiff sent collection notices to defendant’s address of record—

Post Office Box 1202, Conover, NC 28613. Thereafter, on 4 September 2015, plaintiff

filed a verified complaint in Watauga County District Court to collect the past due

taxes from defendant and request a commissioner be appointed to sell the property

in order to satisfy plaintiff’s tax lien. Defendant’s address was listed on the complaint

as follows: “Teresa Beal Post Office Box 1202 Conover, NC 28613.” The same day

the complaint was filed—4 September 2015—plaintiff filed a Notice of Service by

Publication, indicating that plaintiff would publish notice in the Watauga Democrat,

a newspaper in circulation in the county where the property is located, on 14, 21, and

28 September 2015. Less than a week later, plaintiff filed another Notice of Service

by Publication on 10 September 2015, indicating that it intended to publish notice on

three additional dates—13, 20, and 27 September 2015.

      Thereafter, plaintiff attempted service on 19 October 2015 by certified mail to

the same address listed for defendant on the complaint—P.O. Box 1202, Conover, NC,

28613. On 21 October 2015, this was returned as “undeliverable as addressed; unable



                                          -3-
                              WATAUGA CTY. V. BEAL

                                 Opinion of the Court



to forward.” On 16 December 2015, plaintiff filed an affidavit of attempted service,

based on plaintiff’s attempt to serve defendant on 20 October 2015 by certified mail

at the Conover post office box address. The affidavit was filed along with a motion

for entry of default which was granted by the Watauga County Clerk of Superior

Court on the same day.

      On 4 January 2016, default judgment was entered. On 9 February 2016, a sale

of the property was held, which sale was confirmed on 2 May 2016. On 6 May 2016,

a Commissioner’s Deed was recorded.

      On 20 May 2016, plaintiff’s attorney, Stacy C. Eggers, IV,

            received a call from a lady who identified herself as Teresa
            Roten and stated she was calling about a foreclosure sale
            [Eggers] had conducted against her. She stated she did not
            have notice of the sale. [Eggers] told her [he] did not have
            a foreclosure action against anyone with the last name of
            Roten pending at that time. She then stated to [Eggers]
            that the address of the property as 186 Chestnut Knob.
            [Eggers] asked if this was her residence, and she stated it
            was a rental property. [Eggers] stated that address did not
            ring a bell with [him], and she then stated that [Eggers]
            had the action under the name of Beal, and that she was
            Teresa Beal Roten. Ms. Roten asked why she had not been
            served with the Foreclosure Complaint. [Eggers] told her
            the address that [he] had for her was a post office box in
            Conover, and she advised that was not her mailing address
            and that she had moved to another county. [Eggers] asked
            her if she had changed her mailing address with the
            County Tax Listing Office, and she stated she had not but
            that it was common knowledge where she could be found.
            [Eggers] advised Ms. Roten that [he] was unable to locate
            anything in the record that indicated a name change to
            Roten and had been unable to locate her.


                                        -4-
                               WATAUGA CTY. V. BEAL

                                  Opinion of the Court



      On 3 June 2016, defendant filed a motion to set aside and a motion for

sanctions, alleging improper service of process. Following a hearing, defendant’s

motion to set aside was denied by order entered 26 July 2016. Defendant appeals.

           _________________________________________________________

      On appeal, defendant contends the trial court erred in denying defendant’s

motion to set aside entry of default, default judgment, foreclosure sale, and

commissioner’s deed, where service by publication was effectuated before a diligent

effort was made to locate and serve defendant personally. We disagree.

      A trial court’s denial of a motion to set aside and a motion for sanctions is

reviewed for abuse of discretion. Jones v. Wallis, 211 N.C. App. 353, 356, 712 S.E.2d

180, 183 (2011) (citation omitted). “Abuse of discretion results where the court’s

ruling is manifestly unsupported by reason or is so arbitrary that it could not have

been the result of a reasoned decision.” State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d

523, 527 (1988) (citation omitted).

      In its order denying defendant’s motion to set aside, the trial court entered

eighteen findings of fact in support of its decision. Where “findings have not been

assigned as error,” they are “deemed binding on appeal.” Lowery v. Campbell, 185

N.C. App. 659, 664, 649 S.E.2d 453, 456 (2007) (citing In re S.N.H. & L.J.H., 177 N.C.

App. 82, 83, 627 S.E.2d 510, 512 (2006)) (concluding that the trial court’s denial of

the defendant’s motion to set aside the entry of default was not manifestly



                                         -5-
                                 WATAUGA CTY. V. BEAL

                                    Opinion of the Court



unsupported by reason based on the unchallenged findings as set out in its order). As

stated infra, defendant’s challenge to the trial court’s findings of fact is vague at best;

however, we (generously) consider defendant’s argument regarding due diligence as

challenging the trial court’s relevant findings of fact.

       Rule 4(j1) and Rule 4(k) of the North Carolina Rules of Civil Procedure and

N.C. Gen. Stat. § 1-75.8 collectively provide, in relevant part, that if, after due

diligence, a plaintiff in a foreclosure action cannot serve the defendant by personal

delivery, registered or certified mail, or designated delivery service, the defendant

may be served by publication in the county where the action is pending. N.C. Gen.

Stat. § 1A-1, Rule 4(j1), (k) (2015); N.C.G.S. § 1-75.8 (2015).

       “Due diligence dictates that plaintiff use all resources reasonably available to

her in attempting to locate defendants. Where the information required for proper

service of process is within plaintiff’s knowledge or, with due diligence, can be

ascertained, service of process by publication is not proper.” Jones, 211 N.C. App. at

357, 712 S.E.2d at 183 (quoting Fountain v. Patrick, 44 N.C. App. 584, 587, 261 S.E.2d

514, 516 (1980)).    “This Court has held that there is no ‘restrictive mandatory

checklist for what constitutes due diligence’ for purposes of service of process by

publication; ‘[r]ather, a case by case analysis is more appropriate.’ ” Id. at 358, 712

S.E.2d at 184 (alteration in original) (quoting Emanuel v. Fellows, 47 N.C. App. 340,

347, 267 S.E.2d 368, 372 (1980)). “However, the ‘due diligence’ test of Rule 4(j1)



                                           -6-
                                 WATAUGA CTY. V. BEAL

                                    Opinion of the Court



requires a party to use all reasonably available resources to accomplish service.”

Barclays Am./Mortg. Corp. v. BECA Enters., 116 N.C. App. 100, 103, 446 S.E.2d 883,

886 (1994) (citing Williamson v. Savage, 104 N.C. App. 188, 192, 408 S.E.2d 754, 756

(1991)).

       In Barclays, upon which defendant relies, the plaintiff’s “sole attempt at

personal service . . . consisted of a certified letter mailed to the business address of

[the defendant, a partnership], a postal box number,” id. at 103, 446 S.E.2d at 886,

before resorting to “notice by posting,” id. at 104, 446 S.E.2d at 887. Because the

evidence revealed that “the public record and other sources . . . were easily accessible

to [the] plaintiff, but not utilized[,]” id. at 104, 446 S.E.2d at 886, this Court concluded

that “this solitary venture”—the plaintiff’s sole attempt at service by certified letter

to a post office box—“constituted neither application of ‘due diligence’ as required by

Rule 4(j1) nor a ‘reasonable and diligent effort’ . . . .” Id. at 103, 446 S.E.2d at 886.

       In the instant case, defendant challenges the trial court’s denial of her motion

to set aside because, she argues, plaintiff failed to exercise its due diligence in trying

to contact her before resorting to notice by publication. From what we can discern

from defendant’s vague argument in brief on appeal, defendant appears to challenge

the trial court’s findings that plaintiff made diligent and reasonable efforts to locate

her before having default entered against her. Those findings of fact which relate to

this issue are as follows:



                                           -7-
                    WATAUGA CTY. V. BEAL

                       Opinion of the Court



4. Prior to the filing of the Complaint, on or about May 6,
2013, Tax Collection Supervisor . . . ran a Lexis-Nexis
Accurint search in an attempt to locate . . . [d]efendant. The
address listed in this search did not produce a confirmed
address for . . . [d]efendant. On or about May 9, 2013, [the]
Tax Collection Supervisor . . . had a telephone conversation
with . . . [d]efendant, where [the Supervisor] advised . . .
[d]efendant of the need to “catch up” her delinquent taxes
in order to avoid a tax foreclosure against her. . . .
[D]efendant provided only a fax number for contact with
her, at (704) 660-4442.

5. . . . Defendant returned a May 9, 2013 fax from the Tax
Collector to [plaintiff] on May 17, 2013, consisting of a fax
cover sheet and an “Agreement of Payment Schedule.” This
facsimile consisted of two pages as shown on Exhibit 3 of
the Affidavit of [the Supervisor], as confirmed by the date,
time, and page stamp placed by the facsimile machine on
these pages. . . . [D]efendant did not fax a change of address
form back to . . . [p]laintiff, nor did . . . [d]efendant attach a
copy of the tax certificate with a new address as alleged in
her affidavit.

....

7. The Watauga County Tax Collection Supervisor was
unable to reach . . . [d]efendant at the above listed fax
number by her facsimile of May 12, 2014.

8. Watauga County sends out delinquent tax notices to
taxpayers at least three times a year, which were returned
as undeliverable.

9. The Watauga County Attorney made a diligent search
of the public records of Watauga County in an attempt to
locate an address for [defendant] in order to serve the
Verified Complaint, including a search of the tax records of
Watauga County and the records of the Watauga County
Clerk of Superior Court.



                              -8-
                  WATAUGA CTY. V. BEAL

                     Opinion of the Court



10. Additionally, the Watauga County Attorney attempted
to contact . . . [d]efendant prior to filing suit on September
18, 2014 and June 17, 2015 regarding payment of the
delinquent taxes. These letters were returned as “Return
to Sender; Not Deliverable as Addressed; Unable to
Forward.”

11. On September 4, 2015, [plaintiff] filed its Verified
Complaint for unpaid ad valorem real property taxes.

12. On October 19, 2015, [plaintiff] attempted to serve its
Complaint upon . . . [d]efendant at the last known address
for . . . [d]efendant, Post Office Box 1202; Conover, North
Carolina 28613. This letter was returned as “Return to
Sender; Not Deliverable as Addressed; Unable to Forward.”

13. . . . Defendant, Teresa Beal, has failed to attend to the
matter of her unpaid ad valorem property taxes with the
attention which would be accorded by a reasonable and
prudent person.

14. [Plaintiff] made diligent and reasonable efforts to
locate a valid service address for service of the Verified
Complaint upon . . . [d]efendant, Teresa Beal.

15. The Court finds the Verified Motion of . . . [d]efendant,
Teresa Beal, not fully credible.

16. The inattention of . . . [d]efendant to her unpaid and
delinquent ad valorem real property taxes constitutes
inexcusable neglect.

17. . . . [D]efendant has failed to present the Court with
sufficient evidence of a meritorious defense to the
allegations contained in the Verified Complaint.

18. Based on the totality of the credible evidence presented
in this matter, the Motion to Set Aside and Motion for
Sanctions is without merit.



                            -9-
                                WATAUGA CTY. V. BEAL

                                   Opinion of the Court



(Emphasis added).

      The facts of this case are unique in that plaintiff essentially accomplished or

satisfied much of the due diligence requirement before the complaint was ever filed.

While normally the filing of the complaint is the event which triggers the period in

which a party must do its due diligence in attempting service of process by means

other than publication—i.e., service by certified mail—it is clear from the evidence in

the record and the trial court’s findings of fact that long before plaintiff filed its

complaint, plaintiff had been unable to reach defendant at the address she provided

to the Watauga County Tax Administrator—Post Office Box 1202, Conover, North

Carolina, 28613. Therefore, plaintiff knew from experience that service to defendant

at the Conover Post Office box would not be fruitful. As such, the record belies any

contention that service by anything other than publication at this point would have

been fruitful.   See Jones, 211 N.C. App. at 359, 712 S.E.2d at 185.         As stated

previously, plaintiff attempted to contact defendant prior to filing suit at the Conover

Post Office box address on two previous occasions—18 September 2014 and 17 June

2015—and both letters were returned as “Return to Sender; Not Deliverable as

Addressed; Unable to Forward.” Indeed, defendant admitted during her 20 May 2016

phone call to plaintiff’s attorney regarding the foreclosure sale that the Conover Post

Office box was no longer her mailing address, she had moved to another county, and

changed her name, all without notifying the County Tax Listing Office. Defendant’s



                                          - 10 -
                                 WATAUGA CTY. V. BEAL

                                    Opinion of the Court



contention that “it was common knowledge where she could be found” will not suffice

where the record suggests that since at least 2013, defendant appears to have made

every effort to purposefully conceal exactly that fact, i.e., the fact of her whereabouts,

at least for the purposes of plaintiff’s collecting duly owed property taxes. In other

words, defendant will not now be heard to complain on appeal about lack of notice

where she failed in the first place to provide notice to the County Tax Listing Office

that she had changed her name and moved to another county.

       “[A] plaintiff is not required to jump through every hoop later suggested by a

defendant in order to meet the requirement of ‘due diligence.’ This is particularly

true when there is no indication in the record that any of the steps suggested by a

defendant would have been fruitful.” Id. “Rule 4(j1) requires ‘due diligence,’ not that

a party explore every possible means of ascertaining the location of a defendant.” Id.

at 358–59, 712 S.E.2d at 184.

       Based on the circumstances of this case, we conclude that where plaintiff

already knew from extensive prior experience with defendant that it could not with

due diligence effect service of process on defendant by personal delivery or by

registered or certified mail, see N.C.G.S. § 1A-1, Rule 4(j1), plaintiff’s actions satisfied

the “due diligence” necessary to justify the use of service of process by publication.

Thus, the trial court did not err or abuse its discretion in denying defendant’s motion




                                           - 11 -
                               WATAUGA CTY. V. BEAL

                                 Opinion of the Court



to set aside entry of default, default judgment, foreclosure sale, and commissioner’s

deed, and defendant’s argument is overruled.

      AFFIRMED.

      Judges CALABRIA and STROUD concur.




                                        - 12 -